Citation Nr: 0325607	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  98-16 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased rating for the residuals of a 
compression fracture of the body of C5, currently rated as 30 
percent disabling.




REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Washington, DC.  In an April 2000 decision, the 
Board granted an increased rating for the residuals of a 
compression fracture of the body of C5 from 20 to 30 percent, 
but denied a rating in excess of 30 percent for this 
disability.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims.  In an order 
dated February 2, 2001, the Court vacated the April 2000 
Board decision not to grant an evaluation in excess of 30 
percent, and granted a Joint Motion for Remand.  Additional 
argument from the veteran's attorney was received at the 
Board in July 2001.  A September 2001 Board Remand returned 
this case to the RO for further development.  That 
development having been completed, this claim now returns 
before the Board.


FINDINGS OF FACT

1.  The veteran's residuals of a compression fracture of the 
body of C5 currently consist of a demonstrable deformity of a 
vertebral body, and moderate limitation of motion.

2.  More than moderate limitation of motion has not been 
shown, there is no evidence of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30% for the 
veteran's residuals of a compression fracture of the body of 
C5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5287, 5290, 5293 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed August 1998 rating 
action, and were provided a Statement of the Case dated 
October 1998, and a Supplemental Statement of the Case dated 
January 2003, as well as a Board decision dated April 2000, 
and a Board remand dated September 2001.  These documents 
provided notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in May 2003, explaining the veteran's rights 
under the VCAA.  A copy was sent to his representative and 
there was a response.  It appears that the letter sent to the 
veteran was returned.  Other letters sent to the same 
address, however, have not been returned.  The representative 
makes no presentation that there are additional records that 
might be available.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded examinations during the course of this 
claim, dated July 1998 and November 2001.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There is no 
indication that there is additional evidence that should or 
could be obtained prior to adjudicating this claim.  The 2003 
letter sufficiently informs the representative of what 
evidence is needed and which party should get which evidence.  
Thus it appears all assistance and notice required have been 
provided.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).


Facts

Historically, the veteran was granted service connection for 
the residuals of a compression fracture of the body of C5 by 
an October 1972 rating decision.  A 10 percent rating was 
assigned by this decision, and it was noted that this rating 
was being assigned based on a finding of a demonstrable 
deformity of the C5 vertebral body.

Pertinent evidence of record at that time of the October 1972 
rating decision included a November 1970 service medical 
record which showed treatment for the veteran's neck after he 
hit the top of his head on a door frame while standing on a 
chair.  He did not lose consciousness and was said to be able 
to move his head "fairly well."  The impression was muscle 
strain.  March 1988 and June 1991 rating decisions continued 
this evaluation.  A July 1995 rating decision increased the 
veteran's evaluation to 20%, based on the results of a VA 
examination.

In February 1998, the veteran again applied for an increased 
rating for his service connected disability.  The veteran was 
granted an increased evaluation, to 30%, by a Board decision 
dated April 2000, however, the veteran continues to disagree 
with the level of evaluation assigned.  The relevant evidence 
of record includes the reports of VA examinations, and 
outpatient treatment reports.

A VA X-ray conducted in September 1972 showed moderate 
anterior wedging of the body of C5 with slight narrowing of 
the C5-C6 intervertebral space.  These findings were said to 
be consistent with an old compression fracture of C5.  A VA 
examination conducted in September 1972 showed a full range 
of neck motion.

The additional pertinent clinical evidence includes a private 
clinical statement dated in June 1987 that indicated the 
veteran had severe disc disease at C2-C3 and C4-C5 that was 
limiting the use of his neck and causing him chronic pain.  
No clinical records were provided in support of this finding.  
Moreover, a VA examination conducted in February 1988 showed 
only slight limitation of neck motion without any 
neurological deficits.  

A May 1995 VA examination showed the veteran reporting that 
he had been experiencing pain in his neck, particularly the 
left side, since the in-service injury.  Upon examination, 
there was no evidence of any postural deformity and minimal 
tenderness in the cervical spine at the C5-C6 region.  Range 
of motion studies of the neck showed forward flexion to 45 
degrees, backward extension to 20 degrees, and 45 degrees of 
lateral flexion to each side. There was no evidence of 
wasting of the cervical spine muscles or trapezius muscles 
and no evidence of any sensory deficit in the arms.  Reflexes 
in the biceps, triceps, and supinator were "1+," and there 
was no evidence of wasting of any hand muscles.  Following 
this examination, a June 1995 rating decision increased the 
rating for the service- connected cervical spine disability 
to 20 percent.

Reports from a July 1998 VA examination showed the veteran 
reporting essentially constant neck pain that at times 
interfered with sleep.  This report also indicated that a 
January 1996 CAT scan of the neck showed no spinal stenosis, 
intact nerve roots, and no definitive evidence of herniated 
nucleus pulposus.  It was also indicated that a January 1998 
VA X-ray had demonstrated marginal osteophytes from C2 
through C6, narrow disc spaces from C2 through C5, and normal 
vertebral heights.  The X-ray impression was degenerative 
changes.  Upon examination of the cervical spine, there was 
no tenderness to percussion and no postural abnormalities or 
fixed deformities.  The musculature appeared basically 
symmetrical and there were no spasms.  Range of motion 
studies of the cervical spine showed 30 degrees of flexion, 
15 degrees of extension, 10 degrees of right lateral flexion, 
20 degrees of left lateral flexion, rotation to the right of 
20 degrees, and rotation to the left of 30 degrees.  The 
veteran complained about pain on forward flexion, backward 
extension, and right rotation.  No neurological deficits were 
noted.

The veteran received a further VA examination in November 
2001.  The report of that examination indicates that the 
veteran reported pain in the neck radiating to the shoulder 
areas bilaterally.  The veteran reported that he had to quit 
his last job as a welder because he could not lift 80 pound 
pieces of metal and would sometimes have to bend and twist, 
and place his neck in odd places, aggravating his pain.  He 
also indicated that a welding shield that he needed to use 
also irritated his neck and shoulder pain.  For those 
reasons, he indicated that he had quit welding.  Over the 
eight months that he had that job, he woke in the morning 
with neck and shoulder pain and had difficulty getting out of 
bed on those days, and remained in bed and called in sick and 
would take either over the-counter or prescribed medications 
on those days.  The examiner indicated that these episodes 
constituted flare-ups of the veteran's baseline daily neck 
pain.  The veteran stated that, on average, he takes 4 
ibuprofen a week, when the neck pain gets really bad.  He 
stated that he would be starting a more sedentary job in 
security looking at screens.  He was concerned that there 
would be some cold exposure that would aggravate his neck 
pain at that job, and he was advised to dress warmly and wear 
high collar warm shirts.  The veteran reported being somewhat 
distressed because of the neck pain, and not being able to do 
as much heavy work as he once did.

Upon examination, there was moderate cervical paravertebral 
muscle spasm, and spasm in the trapezius muscles extending 
bilaterally with moderate diffused tenderness in the cervical 
paraspinal area.  The veteran could actively laterally bend 
or laterally flex his neck 35 degrees bilaterally, and 
laterally rotate his neck 40 degrees bilaterally, and flex 
his neck to 70 degrees, and extend his neck to 20 degrees.  
Passive movements of the neck by the examiner resulted in 
similar ranges of motion.  The veteran had good muscle bulk 
and strength in his shoulders and arms.  The deep tendon 
reflexes in the arms and legs were 1+ and symmetrical.  There 
were no Babinski signs.  Tests of sensation were also intact.  
A CT Scan of the neck in September 2001 revealed some 
osteophytes at the level of disc space C3-4, and also C6-7, 
that is, early osteoarthritis.  There was no subluxation, no 
cervical stenosis, and no nerve root impingement.  There was 
no anklyosis or post traumatic or degenerative effusion of 
the vertebrae.  The examiner noted that based on the AMIE 
manual, normal lateral bending or flexion was 45 degrees, and 
normal lateral rotation of the neck was 60 degrees.  The 
examiner indicated that a severe limitation of motion would 
be defined as a substantial variance from the normal.

The examiner diagnosed the veteran with status post C5 
fracture with mild degenerative arthritis of the cervical 
spine noted on CT scan with mild limitation of neck mobility, 
but with muscle spasm, pain on movements, flare-ups as 
described above, and decreased endurance, forcing the veteran 
to give up the heavy construction work that he had done.  On 
a functional basis, the examiner indicated that for the above 
findings, he would categorize the veteran's limitation of 
motion as moderate, particularly based on the veteran's 
objective clinical findings, the X-rays, and CT scan, which 
revealed small osteophytes but did not reveal ankylosis or 
effusions, subluxation, or disc herniations with nerve root 
impingement, based on strict anatomical criteria.  From an 
anatomic standpoint, the examiner noted that the veteran 
could have mild limitation of the spine based on mild bony 
abnormalities.  The examiner indicated that flare-ups, 
fatigability, and decreased endurance did result in increased 
limitation of motion from a functional standpoint, to a 
moderate degree.  The examiner indicated that, with the mild 
anatomical-degenerative changes noted and other physical 
findings, he could not, even with historical functional 
symptoms, classify the limitation of range of motion as 
severe.  It was noted that the veteran was beginning a more 
sedentary job, giving up welding.  The examiner indicated 
vocational rehabilitation might be another consideration 
since the veteran could no longer wear the heavy apron or 
bend his neck for a prolonged time required for welding.


The Law

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the service connected 
residuals of a compression fracture of the body of C5 is 
inadequate.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran is currently rated as 20 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5290, for moderate 
limitation of motion of the cervical spine.
Under Diagnostic Code 5290, a 10 percent rating may be 
assigned for slight limitation of motion of the cervical 
spine, a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002).

In addition, the veteran is receiving a separate rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002), for 
demonstrable deformity of a vertebral body.  Diagnostic Code 
5285 provides the rating criteria for residuals of a 
fractured vertebra.  This code provides that residuals of a 
fractured vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) warrant 
a 60 percent rating.  Residuals of a fracture of the vertebra 
with cord involvement, bedridden, or requiring long leg 
braces, would warrant a 100 percent rating. Otherwise, 
residuals of a fractured vertebra should be rated in 
accordance with definite limited motion or muscle spasm, 
adding a separate 10 percent rating for demonstrable 
deformity of vertebral body.  Diagnostic Code 5285. In 
addition, a "Note" under Diagnostic Code 5285 provides that 
under both ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.

The veteran has also proposed that he be rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), for 
intervertebral disc syndrome.  The Board notes that the Code 
governing intervertebral disc syndrome has recently changed, 
however, in light of this rating's inapplicability to this 
case, as discussed in detail below, the Board does not find 
it necessary to go into a detailed discussion of this Code 
and its recent changes at this time.


Analysis

Taking into account all relevant evidence, the Board finds 
that a rating higher than 30 percent is not warranted for the 
veteran's residuals of a compression fracture of the body of 
C5.  In this regard, the Board notes the findings from a 
November 2001 VA examination, which found that the veteran 
could actively laterally bend or laterally flex his neck 35 
degrees bilaterally, and laterally rotate his neck 40 degrees 
bilaterally, and flex his neck to 70 degrees, and extend his 
neck to 20 degrees, and the findings from a July 1998 VA 
examination, which showed 30 degrees of flexion, 15 degrees 
of extension, 10 degrees of right lateral flexion, 20 degrees 
of left lateral flexion, rotation to the right of 20 degrees, 
and rotation to the left of 30 degrees of the cervical spine.  
The Board finds these levels of limitation of motion, 
considering the normal levels of limitation of motion as 
noted in the report of a November 2001 VA examination, to be 
no more than moderate, such that a 20 percent rating would be 
warranted.  

The Board does not find that this level of limitation of 
motion could be considered a substantial variance from 
normal, such that a higher rating for severe limitation of 
motion of the cervical spine would be warranted.  The Board 
also finds probative the opinion contained in the October 
2001 VA examination report, which indicated that with the 
mild anatomical-degenerative changes noted and other physical 
findings noted on examination, the examiner could not, even 
with the veteran's historical functional symptoms, classify 
the veteran's limitation of range of motion as severe.  
Therefore, the Board finds that the veteran's limitation of 
motion of the cervical spine is no more than moderate, such 
that a 20 percent rating would be warranted under Diagnostic 
Code 5290 for moderate limitation of motion of the cervical 
spine, the rating that the veteran is currently receiving.

The Board notes that Diagnostic Code 5285 provides no more 
than an additional 10 percent rating for demonstrable 
deformity of the vertebral body, unless the veteran has cord 
involvement, or requires a neck brace.  Since neither of 
these conditions has been met in this case, and the veteran 
is receiving a 10 percent rating, the highest possible rating 
under this code for his disability, an increased rating for 
his service connected disability is also not warranted under 
this code.

The veteran has argued that he is entitled to an increased 
rating under Diagnostic Code 5293, for intervertebral disc 
syndrome, due to the findings on his most recent VA 
examination, particularly findings of muscle spasm.  The 
Board however finds that, given the veteran's complaints and 
the findings on examination, the service-connected disability 
picture is not shown to be consistent with or reflective of 
intervertebral disc syndrome with neurological findings 
appropriate to such disease of the cervical spine, nor has 
the veteran ever received a diagnosis of intervertebral disc 
syndrome, therefore, a rating under Diagnostic Code 5293, 
which contemplates a diagnosis of intervertebral disc 
syndrome, is not in order.  As the spasm is not caused by 
disc pathology, that code is not appropriate for 
consideration.  Parenthetically, spasm in a lumbosacral 
strain (without disc pathology) is rated 20 percent under 
Code 5295.

Additionally, there is no evidence of ankylosis of the 
cervical spine, and as such, a rating under Diagnostic Code 
5287 is not warranted.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for his residuals of a compression 
fracture of the body of C5 on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2002).  There is no showing that 
this disorder has resulted in a marked interference with 
employment, and there is no indication that it has 
necessitated frequent periods of hospitalization.  While the 
veteran's disability has clearly impacted his employment to 
some degree, as reflected in the fact that he left his job 
welding and took a more sedentary job in security, the Board 
finds that this level of impact on the veteran's employment 
is reflected in the disability rating that the veteran now 
receives.  There is no indication in the veteran's most 
recent VA examination that his employability, as a whole, is 
markedly affected by his disability; the record clearly 
indicates that the veteran at the time of his most recent 
examination, was about to take a job in security.  In the 
absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

Thus, the Board finds that the veteran is currently properly 
rated as 30 percent disabled for his compression fracture of 
the body of C5.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an increased rating for the residuals of a 
compression fracture of the body of C5, currently rated as 30 
percent disabling, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

